Citation Nr: 0019874	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  95-06 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for residuals of an upper 
respiratory disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
January 1956.  

In September 1965, the veteran was granted service connection 
for residuals of a tonsillectomy.  This disability has been 
evaluated as 0 percent disabling since that time.  In 1989, 
he was granted service connection for multiple lipomas. 

In a statement in March 1995, the veteran claimed service 
connection for an upper respiratory disorder.  He stated that 
the upper respiratory disorder was caused by extreme cold 
conditions, a high fever, and surgery in service, and that he 
received treatment shortly after discharge from service from 
Dr. Merklin, in St. Louis, Missouri, for a chronic 
respiratory disorder.  The veteran also sought service 
connection for other disabilities, and for an increased 
rating for multiple lipomas, then evaluated as 30 percent 
disabling.  In an April 1995 rating, the regional office 
denied the veteran's claims for service connection and for an 
increased rating.  The veteran appealed.

In a decision in December 1996, the Board denied service 
connection for bilateral hearing loss and an upper 
respiratory disorder, and determined that new and material 
evidence had not been submitted to reopen the claims for 
service connection for pes planus and for discoid lupus 
erythematosus.  The Board granted the veteran's claim for a 
rating of 50 percent, but not higher, for multiple lipomas.  
In its decision in December 1996, the Board held that the 
claim for service connection for residuals of an upper 
respiratory disorder was not well grounded.

Thereafter, the veteran appealed the December 1996 Board 
decision to the U.S. Court of Appeals for Veterans Claims 
(the Court) with regard to the issues of (1) service 
connection for an upper respiratory disorder, (2) whether new 
and material evidence had been submitted to reopen the claim 
for service connection for discoid lupus erythematosus, and 
(3) whether the 50 percent rating granted for multiple 
lipomas was proper.  The other issues considered in the Board 
decision were not pursued, and the Court has specifically 
found that they have been abandoned.  

In October 1999, the Court affirmed the Board's determination 
that the veteran was entitled only to a 50 percent evaluation 
for multiple lipomas, not a higher evaluation.  The Court 
also, in substance, affirmed the denial of the claim for 
service connection for discoid lupus erythematosus.  The 
Court found that, although the Board's finding that the claim 
had not been reopened by the submission of new and material 
evidence was incorrect because the Board had relied on an 
incorrect standard to so determine, the claim could not have 
been found to be well grounded if it were to be reopened, and 
therefore it could not be considered on the merits.  

In the October 1999 decision, the Court remanded the issue of 
entitlement to service connection for an upper respiratory 
disorder.  The Court indicated that the veteran had not 
submitted a well-grounded claim for service connection for a 
respiratory condition.  However, the Court indicated that the 
Department of Veterans Affairs (VA) did not advise the 
veteran that a physician's statement from Dr. Merklin was 
needed to complete his application for benefits.  The Court 
indicated that the Secretary had a duty under 38 U.S.C.A. 
§ 5103 (West 1991) to inform the claimant that relevant 
evidence from such physician should be obtained by him, since 
such evidence could, if obtained, and if true, make his claim 
plausible.  See Robinette v. Brown, 8 Vet.App. 69 (1995).  
The Court noted that the record contained a June 1989 
diagnosis of chronic recurrent mild rhinitis of many years 
duration based on the veteran's history, and that a statement 
from Dr. Merklin could provide further information that could 
make his claim plausible.  Thus, there was a duty to inform 
the veteran that he should attempt to obtain a statement from 
Dr. Merklin.  

In mid-December 1999, the veteran's attorney before the Court 
provided a copy of the Court decision to the veteran, and 
informed him that he should obtain a medical opinion from a 
doctor which states specifically that he had a respiratory 
condition and that the condition was related to his military 
service.  

In March 2000, the veteran provided a letter to the Board, 
indicating that he had received the attorney's letter and a 
copy of the Court decision.  He stated that Dr. Merklin had 
died in 1973, and that attempts at obtaining medical records 
from this source to show treatment of an upper respiratory 
disorder had been unsuccessful.  He did submit copies of 
income tax forms for 1959 to 1961 showing that he had taken 
deductions for treatment by Dr. Merklin.  In May 2000, the 
veteran stated that he had no further arguments or evidence 
to offer.

In May 2000, the veteran's attorney reported that she will 
not be representing the veteran before the Department of 
Veterans Affairs.  The Board then informed the veteran of the 
attorney's desire not to represent him before the VA and that 
his representation by AMVETS, which he had not revoked, would 
continue.  The veteran stated that he had no further 
arguments or evidence to offer.  Several days later, AMVETS 
provided a written presentation to the Board on behalf of the 
veteran.  

The only issue now before the Board is the question of 
service connection for an upper respiratory disorder.  The 
other issues have all become final as a result of the Board 
decision in December 1996 and the Court decision of October 
1999.  The Board will proceed with the disposition of that 
issue.  In this regard, the Board does not consider the 
veteran's March 2000 letter or the tax forms as providing any 
additional substantive or pertinent information relating to 
this question before the Board so as to necessitate referral 
to the regional office prior to appellate review. See 
38 C.F.R. §  20.1304. 

Although the Board decision on the issue of service 
connection for discoid lupus erythematosus has become final, 
and may not be further considered by the Board, in March 
2000, the veteran submitted an extensive letter dealing with 
this issue, with supporting material, to the Board.  This 
letter may constitute an attempt to once again reopen the 
claim on this issue.  That matter is for the initial 
consideration of the regional office and the material is 
referred to them for adjudication and action as deemed 
appropriate.  

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained.

2.  The veteran has been granted service connection for 
residuals of a tonsillectomy.

3.  A chronic upper respiratory disorder was not present in 
service; such disability was first demonstrated many years 
after discharge from service.  

4.  Any chronic upper respiratory disorder which is currently 
present has not been etiologically related to any disability 
treated in service, to the veteran's service, or to any 
service connected disability.


CONCLUSION OF LAW

The appellant has not submitted evidence of a well-grounded 
claim for service connection for residuals of a chronic upper 
respiratory disorder.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. § 3.303, 3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On appeal, the veteran contends that he was treated for sore 
throats, fevers, upper respiratory infections, and 
tonsillitis in service.  He contends that he had continuous 
upper respiratory problems since the treatment for his 
tonsils in 1953, and that his current upper respiratory 
problems are etiologically related to the symptoms found in 
service.

I.  Background

The service medical records show that the veteran was treated 
for complaints of sore throats on several occasions in early 
and mid 1953, with the notation that he had tonsillitis.  A 
tonsillectomy was performed in June 1953.  The service 
medical records are otherwise negative for any complaints, 
findings, or diagnoses indicative of a chronic upper 
respiratory disorder.  On examination for discharge from 
service in January 1956, the veteran indicated on a medical 
history that he had not had frequent colds, shortness of 
breath, a chronic cough, or sinusitis.  The physical 
examination, aside from the history of a tonsillectomy, 
showed no chronic disability of the upper respiratory system.  

An original claim for service connection was received in July 
1965, and, aside from a tonsillectomy, there was no reference 
to any disorder consistent with any complaints or diagnoses 
indicative of a chronic upper respiratory disorder.

VA medical records of the 1980's indicate that the veteran 
complained of shortness of breath and fevers, and that this 
complaint was highly suggestive of hypersensitivity 
pneumonitis.  Pulmonary function studies were performed, and 
were essentially normal.  The diagnosis was possible 
hypersensitivity pneumonitis by history.  

A private physician indicated in March 1986 that the veteran 
had an upper respiratory infection, but that the lungs were 
clear.  Another physician's treatment notes for the period 
between 1977 and 1985 were negative for any complaints, 
findings, or diagnoses indicative of a chronic upper 
respiratory disorder. 

On a special VA examination in June 1989, the veteran 
reported that he underwent a tonsillectomy in 1953 without 
any difficulty, and that he had been asymptomatic in the 
tonsillar area.  In the previous six years he had had a 
congested nasal area, worse on the right side.  He took 
various antihistamines and decongestants.  A nasal 
examination revealed mild deviation of the nasal septum to 
the right side with partial obstruction and mild generalized 
injection and swelling of the nasal membrane.  The remainder 
of the nose and throat examination was normal.  The diagnoses 
were tonsillectomy, well healed, without any apparent 
sequelae or complications, and chronic recurrent mild 
rhinitis for many years.  

VA examinations and outpatient treatment reports in the 
1990's show complaints of recurrent pharyngitis and nasal 
congestion.  One notation in 1994 shows a diagnosis of 
chronic rhinitis, and a notation in 1995 shows complaints of 
nasal airway obstruction, sore throats, runny nose, and 
fevers.  

The veteran and his wife testified about his lipomas at a 
hearing at the regional office in March 1992.  There were no 
comments relating to the present issue of service connection 
for a chronic upper respiratory disability.  

II.  Analysis

The threshold question that must be resolved with regard to a 
claim for service connection is whether the veteran has 
presented evidence of a well-grounded claim.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, Supra.  An allegation that a disorder is service 
connected is not sufficient; the veteran must submit evidence 
in support of the claim that would justify a belief by a fair 
and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  The quality 
and quantity of the evidence required to meet the statutory 
burden of necessity will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet.App. 91-93 (1993).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 
4 Vet.App. 309, 314 (1993).  

In order for a claim of service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet.App. 498 (1999).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  In addition, service 
connection may be granted for disability which is aggravated 
by a service-connected disability.  See, Allen v. 
Brown, 7 Vet.App. 439 (1995).  

With chronic disease shown as such in service, (or within the 
presumptive period for certain diseases), so as to present a 
finding of service connection, subsequent manifestations of 
the same chronic disease at a later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation or abnormality in service will permit service 
connection for a disability first shown as a clear-cut 
clinical entity at some later date.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge from service is 
required to support the claim.  38 C.F.R. § 3.303.  

In this case, the service medical records show that the 
veteran was treated for a sore throat and inflamed tonsils 
for several months in 1953, and that a tonsillectomy was 
finally performed in June 1953.  The service medical records, 
including the medical history and examination at discharge 
from service in January 1956, are otherwise negative for any 
complaints, findings, or diagnoses indicative of a chronic 
upper respiratory disorder.  In essence, the present record 
does not establish that a chronic upper respiratory disorder, 
aside from the tonsillitis, was present in service.

After service, the veteran was granted service connection for 
residuals of a tonsillectomy.  However, there are no medical 
records showing any complaints, findings, or diagnoses of a 
chronic upper respiratory disorder until nearly 30 years 
after the veteran's discharge from service.  In this regard, 
the veteran indicated in his 1995 claim that he had been 
treated in the late 1950's by Dr. Merklin for chronic upper 
respiratory disease.  The veteran has been advised that he 
should attempt to obtain Dr. Merklin's records to establish 
the nature of his treatment by this physician, or any other 
medical records showing that currently he has a chronic upper 
respiratory condition and that such condition is related to 
service.  The VA duty to inform the veteran of any evidence 
which might be deemed applicable to complete the application 
for the claim for service connection for a chronic upper 
respiratory disorder has been met. See Robinette v. Brown, 
supra.  

In reply, the veteran has indicated that Dr. Merklin died in 
1973, and that repeated efforts to obtain his records have 
been unsuccessful.  The Board sees no plausible basis for 
another attempt at development which would lead to a 
different result.  The veteran has submitted tax records 
showing that he did, in fact, receive treatment from Dr. 
Merklin.  However, these tax records do not show the nature 
of the veteran's treatment.  Such tax records do not help the 
veteran establish the presence of a chronic respiratory in 
service, or shortly after service and related to service.  
The tax records fail to provide any evidence linking any 
current respiratory disorder to service or any service 
connected disability. 

The present evidence of record shows that the veteran began 
complaining of nasal obstruction and problems breathing in 
the 1980's, and that the history, at that time, showed that 
such symptoms had been present for only 5 or 6 years.  The 
contemporaneous service medical records fail to show that a 
chronic upper respiratory disease entity, aside from 
tonsillitis, was present in service.  The contemporaneous 
medical records in the 1980's show the presence of possible 
chronic rhinitis being established approximately 25 to 30 
years after service.  While the veteran in the 1990's has 
maintained that he had chronic upper respiratory 
manifestations in service that continued to the present, such 
statements are not confirmed by the contemporaneous medical 
records.  He has maintained that his current upper 
respiratory symptoms are related to the fevers, sore throats, 
and tonsillitis in service.  However, as a lay person, he is 
not competent to provide such medical opinion or judgment.  
When the determinative issue involves medical causation, 
competent medical evidence to that effect is required.  
Grottveit v. Brown, Supra.

In this case, there is no medical evidence or medical opinion 
showing that any current chronic upper respiratory disorder 
was present in service, is etiologically related to service, 
or is proximately due to or the result of any disability 
treated in service, including the veteran's tonsillitis.  
Finally, there is no medical opinion establishing that any 
current chronic upper respiratory illness is aggravated by 
the veteran's service-connected residuals of tonsillitis or 
any other service-connected disability.  Accordingly, the 
veteran has not provided the necessary evidentiary 
requirements to establish a well-grounded claim for service 
connection for a chronic upper respiratory disorder.


ORDER

Entitlement to service connection for a chronic respiratory 
disorder is not established.  The benefit sought on appeal is 
denied.


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals


 

